Citation Nr: 0714677	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease 
(DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1985 to July 
1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The veteran was notified in January 1999 of a rating decision 
that month which denied service connection for DJD of the 
cervical spine.  She initiated an appeal by filing a Notice 
of Disagreement (NOD) in December 1999.  In the NOD she 
requested that she be allowed to appear before a Decision 
Review Officer (DRO).  A Statement of the Case (SOC) was 
issued in April 2000 but the appeal was not perfected by 
filing VA Form 9 (Substantive Appeal).  The veteran's service 
representative filed an application to reopen the claim in 
September 2000, in which it was alleged that there had been a 
denial of due process in not previously providing the veteran 
with a DRO conference.  A March 2002 deferred rating decision 
noted that there had been no denial of due process in not 
previously providing the veteran with a DRO conference.  The 
veteran and her service representative were notified of this 
by letter later in March 2002.  

In support of the application to reopen the claim for service 
connection for DJD of the cervical spine, the veteran 
testified at a March 2007 videoconference.  A transcript of 
that hearing is on file.  

In light of the favorable determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for DJD of the cervical spine, the de novo 
adjudication of entitlement to service connection for DJD of 
the cervical spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An appeal was not perfected from the rating action of 
January 1999 which denied service connection for a DJD of 
the cervical spine and that rating action is final.  

2.  The evidence received since the rating action of January 
1999, when considered with the evidence previously of record 
is so significant that it must be considered to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The rating action of January 1999 which denied service 
connection for DJD of the cervical spine and from which an 
appeal was not perfected is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and 
(b), 20.1103 (2006).  

2. The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for DJD of the cervical spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).   

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Adjudications of service connection 
are based on an analysis of the credibility and probative 
value all evidence of record.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

Procedural and Factual Background

The veteran was notified in January 1999 of a rating decision 
that month which denied service connection for DJD of the 
cervical spine.  She initiated an appeal by filing an NOD in 
December 1999.  An SOC was issued in April 2000 but the 
appeal was not perfected by filing VA Form 9 (Substantive 
Appeal).  

The evidence on file at that time reflected treatment of the 
veteran during service in 1992 for complaints of neck pain.  
Torticollis was noted at discharge from active service.  

Private clinical records reflect that in October 1993 the 
veteran had neck pain when remodeling her house.  In July 
1994 it was indicated that she had pain in the right side of 
her neck, the onset of which was in June 1994.  A cervical 
spine X-ray in September 1994 was normal.  Dr. Carnett noted 
that in 1997 the veteran reported having had neck and back 
pain since the spring of 1992.  

On VA spinal examination in January 1998 the diagnosis was 
neck pain with reaching and pulling, osteophyte at C5-6 and 
DJD.  No opinion was rendered as to the etiology or time of 
onset of the cervical spine disease.  

Current Claim 

The veteran filed her current claim to reopen in September 
2000.  

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

As the claim to reopen was filed in September 2000, the 
regulatory definition in effect prior to August 2001 applies.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The additional evidence presented consists of private 
clinical records and the veteran's testimony.  

Additional Evidence

At the March 2007 videoconference the veteran testified that 
when she awoke one morning in February 1992, during service, 
she had pain, stiffness, and limited motion of the neck for 
which she sought treatment at a clinic.  Pages 3 and 4 of the 
transcript of the videoconference.  At that time an osteopath 
performed some spinal manipulation and prescribed Motrin and 
a muscle relaxant.  About a month later, she had another 
flare-up, but this time on the right side of the neck.  Her 
review of the service medical records (SMRs) found that while 
a consultation report is on file, the record of her physical 
therapy appointment was not on file.  Page 4.  She reported 
her neck problems on her service discharge examination.  
Pages 4 and 5.  During service she was a head nurse.  After 
service, in June 1993 she had a recurrence of neck symptoms 
while fixing up and painting her house which were of the same 
type and at the same place as the initial symptoms during 
service.  Page 6.  She sought treatment in October 1993 from 
a private osteopath for chronic symptoms and was given some 
osteopathic adjustments and medication and was also 
instructed in stretching exercises.  Page 7.  

The veteran also testified that she saw that osteopath for 
about 9 months, although X-rays in September 1994 revealed 
her cervical spine was normal.  She then began to experience 
additional symptoms of pain and burning, together with a 
small area of numbness, over her scapula.  She again sought 
treatment from the private osteopath who gave her medication 
and placed her in physical therapy.  Six weeks of physical 
therapy seemed to alleviate the numbness and burning but she 
continued to have flare-ups of tightness, burning, and 
tingling.  Page 8.  The flare-ups often caused her to miss 
work.  

The veteran testified that statements from private physicians 
supported her claim, including a statement from Dr. Linden, 
who had been her primary physician since 1992.  She had also 
seen Dr. T. Smith, an orthopedic surgeon, on a referral 
basis.  After she developed radicular symptoms down her arm, 
Dr. Smith had recommended surgery for disc herniation but she 
had chosen continued physical therapy, which had proven 
beneficial.  She felt that Dr. Linden was more familiar with 
her case than Dr. Smith and that Dr. Linden would be able to 
provide more information if requested.  She had also seen Dr. 
Carnett but he had moved in about 1995.  She had also 
received chiropractic care in the last two years.  Page 10.  
X-rays in 1999 had revealed degenerative cervical changes and 
a follow-up MRI had revealed disc involvement.  She felt that 
Dr. Smith's opinion was based upon his concern that the 
veteran's cervical symptoms throughout the years contributed 
to her degenerative condition of the cervical spine.  Page 
11.  

The veteran's service representative indicated that the 
medical statements of Dr. Linden and Dr. Smith were 
favorable, although not as clearly worded as they could have 
been.  Page 12.  The veteran stated that she could probably 
get Dr. Linden to provide additional information if it was 
required.  The veteran's service representative requested 
that the veteran be afforded an examination for an opinion 
addressing a possible nexus between the veteran's current 
cervical spine pathology and her symptoms during service.  
Pages 12 and 14.  She had submitted all available records 
from Dr. Carnett.  Page 12.  Since 2002 she had continued a 
physical therapy regimen, used a home traction unit, and 
taken muscle relaxants.  Page 13.  

The additional private clinical records received in 
conjunction with the application to reopen the claim for 
service connection for DJD of the cervical spine include an 
October 1999 treatment record from Dr. Linden indicating that 
the veteran had had radicular pain and spasm of the left 
shoulder and left scapula since military service.  Also, in 
February 2000 it was indicated that the veteran had continued 
to have left arm pain which had started during military 
service.  It was noted that it "probably started with a 
torticollis and continued to advance.  She probably had a 
herniated disk at that time and it has remained so and has 
continued to give her marked problems on numerous 
occasions."  An MRI was reviewed with the veteran and 
radiologists.  It was clear that she had a herniated disc at 
C6-7 and other problems with the disc which probably 
explained all of her symptoms.  



Analysis

The evidence previously on file showed that the veteran had 
cervical pathology during service and after service.  What 
was lacking was a nexus between the two.  Generally see 
Hickson v. West, 12 Vet. App. 247, 253 (1999), above.  

Here, Dr. Linden's February 2000 treatment note suggests that 
there is a nexus between the two and, so, constitutes new and 
material evidence that is so significant that it must be 
considered to fairly decide the merits of the claim.  

Accordingly, the application to reopen the claim for service 
connection for DJD of the cervical spine is granted.  
However, given the inadequacy of the current evidentiary 
record, and certain procedural concerns, the de novo 
adjudication of that issue must be deferred pending further 
development.  

Lastly, in light of the favorable outcome, the Board will not 
address matters relating to the VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim, as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R 
§ 3.159.  


ORDER

New and material evidence having been received, the claim for 
service connection for DJD of the cervical spine is reopened.  


REMAND

Initially, the Board notes that the March 2002 VCAA letter in 
this case informed that veteran that the RO was reviewing her 
claim for service connection for DJD of the cervical spine 
"secondary to the service connected left foot condition."  
While the January 1999 rating decision found that there was 
no relationship between the claimed DJD of the cervical spine 
"and any disease or injury during military service," it is 
clear that the veteran is not now and has never claimed that 
she has disability of the cervical spine which is proximately 
due to or the result of, or aggravated by, her service-
connected residuals of a fracture of the left fifth 
metatarsal.  Therefore, the VCAA notice must be corrected.

It must also be ensured that all available SMRs are on file.
 
At the March 2007 videoconference, the veteran indicated that 
she could attempt to obtain a more detailed statement in 
support of her claim from Dr. Linden.  So, she should be 
given this opportunity.  

Also, since the claim is reopened, the veteran is now 
entitled to a VA examination for the purpose of determining 
whether a nexus exists between her inservice cervical spine 
symptoms and her current cervical spine pathology.  

Accordingly, the case is REMANDED for the following action:

1. Provide an updated VCAA letter, 
specifically one that will clarify that 
the claim is to be adjudicated on the 
basis of whether cervical spine pathology 
was incurred on the basis of direct 
service connection or whether arthritis of 
the cervical spine manifested to a 
compensable degree within one year of 
service discharge, and not whether current 
cervical spine pathology is secondary to 
her service-connected left foot disorder.  

2. The RO should take the appropriate 
steps to ensure that all SMRs, including 
any alleged by the veteran not to be on 
file, are associated with the claim file. 

3. Ask the veteran to clarify whether all 
private clinical or official records are 
now on file.  

In particular, she should be invited to 
obtain a medical opinion from her 
treating physician, Dr. Linden, as to 
whether it is as likely as not that the 
veteran's DJD of the cervical spine is of 
service origin, stating the reasons and 
bases for all diagnoses and opinions 
reached.  

With respect to any such records that are 
not on file, request that she complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of each private care provider 
since military service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2006).   

*This should include, but is not limited 
to, requesting that the veteran submit 
copies of all records in her possession 
that the veteran has not previously 
submitted.   

4. Schedule a VA examination by the 
appropriate specialist to determine 
whether it is as likely as not that the 
current DJD of the cervical spine is 
related to service.  The claims folder 
should be made available to the examiner 
for review. 

In formulating the medical opinion, 
the examiner is asked to comment on 
the clinical significance of the 
veteran's inservice cervical spine 
complaints and treatment as well as 
the notation at service discharge of 
torticollis.  

Also in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 


5. If the claim is denied, furnish the 
veteran a Supplemental Statement of the Case 
(SOC) and return the case to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


